DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on May 2nd, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 2nd, 2022 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 9, with respect to the rejections of claims 1-4, 6, 7, 9, 12 and 13 under 35 U.S.C 112, have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 
Applicant's remarks, see pg. 3, with respect to the rejections of claims 1-4,6-7, 9, 12 and 13 under 35 U.S.C 102 (b), have been fully considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAGAWA et al. (Pub. No.: US 2020/0243641 A1), hereinafter as Nakagawa.

    PNG
    media_image1.png
    748
    764
    media_image1.png
    Greyscale

Regarding claim 1, Nakagawa discloses a silicon carbide semiconductor device in Figs. 49-58C comprising a silicon carbide substrate (SiC layer 402) having a first main surface (top surface of SiC layer 402), and a second main surface (bottom surface of SiC layer 402) opposite to the first main surface (see Fig. 52 and [0970-0973]), the first main surface being provided with a first trench (gate trench 431) and a second trench (source trench 441) (see Fig. 51-54 and [1000], [01021-1027], [01059-1060]), the first trench being defined by a first side surface (sidewall of gate trench 431), and a first bottom surface (bottom surface of gate trench 431) continuous with the first side surface, the second trench being defined by a second side surface (sidewall of source trench 441), and a second bottom surface (bottom surface of source trench 441) continuous with the second side surface, the silicon carbide substrate including a first impurity region having a first conductivity type (region 422 having n-type) (see Fig. 52 and [1012]), a second impurity region (a combination of region 426, inner wall region 454c and sidewall region of region 455 having p-type as shown in annotated Fig. 54 above) in contact with the first impurity region and having a second conductivity type different from the first conductivity type (see Fig. 52 and [1019], [1081-1054], [1089-1090]), a third impurity region (source region 453) provided on the second impurity region so as to be separated from the first impurity region and having the first conductivity type (n-type) (see Fig. 52 and [1079]), and a fourth impurity region (a bottom region of regions 455 as shown in annotated Fig. 54 above) provided between the second main surface and the second bottom surface and having the second conductivity type (having p-type) (see [1089]), the silicon carbide semiconductor device further comprising: a first insulating film (gate insulating layer 434) in contact with each of the first side surface and the first bottom surface (see Fig. 51-54 and [1038]); a gate electrode (gate electrode 435) provided on the first insulating film (see [1038]); a second insulating film (insulating layer 442) in contact with each of the second side surface and the second bottom surface (see Fig. 53-54 and [1067-1068]); and a source electrode (main electrode layer 502) electrically connected to the third impurity region (connecting to source region 453 through barrier electrode layer 501) (see Figs. 50, 53 and [0987], [1204]), the second impurity region having a connection region (a combination of inner wall region 454c and sidewall region of region 455 as shown in annotated Fig. 54 above) which is electrically connected to the fourth impurity region and which extends toward the fourth impurity region along the second side surface (along the sidewall of source trench 441 and connecting to the bottom region of regions 455 as shown in annotated Fig. 54 above) (see [1081-1054] and [1089-1090]), as seen in the direction perpendicular to the second main surface, in each unit cell, an area of the source electrode is greater than the area of the opening in the second trench (source pad 413 including main electrode layer 502 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1209-1210]), and the source electrode is separated from the second insulating film (the main electrode layer 50 is separated from the insulation layer 442 by the barrier electrode 501).
Regarding claim 2, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in a direction perpendicular to the second main surface, in each unit cell, an area of an opening in the second trench (an area of opening source trench 441) is smaller than an area of an opening in the first trench (an area of opening of gate trench 431) (both source trench 441 and gate trench 431 having the same width, but the length of gate trench 431 is longer than the length of source trench 441) (see Figs. 50-51, 53 and [1000], [1066]). 
Regarding claim 4, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein the fourth impurity region is separated from the second bottom surface (the bottom region of region 455 is separated from bottom surface of source trench 441).
Regarding claim 6, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the first trench has a stripe shape (see Fig. 51). 
 Regarding claim 7, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the area of the opening in the second trench is greater than an area of the second bottom surface (source trench 441 has tapered shape) (see Fig. 58C and [1250]).
Regarding claim 9, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, further comprising: a filling portion (source electrode layer 443) provided on the second insulating film; and an interlayer insulating film covering each of the gate electrode and the filling portion (insulating layer 491 covers trench gate structure 451 comprising gate electrode 435 and trench source structures 452 comprising source electrode layer 443) (see Fig. 54 and [01078], [1192-1194]).
Regarding claim 12, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, wherein as seen in the direction perpendicular to the second main surface, the first trench extends in a first direction (lengthwise direction of gate trench 431) parallel to the second main surface, and the second trench is provided next to the first trench in the first direction (source trench 441 next to gate trench 431) (see Fig. 51).
Regarding claim 13, Nakagawa discloses a silicon carbide semiconductor device in Figs. 49-58C comprising a silicon carbide substrate (SiC layer 402) having a first main surface (top surface of SiC layer 402), and a second main surface (bottom surface of SiC layer 402) opposite to the first main surface (see Fig. 52 and [0970-0973]), the first main surface being provided with a first trench (gate trench 431) and a second trench (source trench 441) (see Fig. 51-54 and [1000], [01021-1027], [01059-1060]), the first trench being defined by a first side surface (sidewall of gate trench 431), and a first bottom surface (bottom surface of gate trench 431) continuous with the first side surface, the second trench being defined by a second side surface (sidewall of source trench 441), and a second bottom surface (bottom surface of source trench 441) continuous with the second side surface, the silicon carbide substrate including a first impurity region having a first conductivity type (region 422 having n-type) (see Fig. 52 and [1012]), a second impurity region (a combination of region 426, inner wall region 454c and sidewall region of region 455 having p-type as shown in annotated Fig. 54 above) in contact with the first impurity region and having a second conductivity type different from the first conductivity type (see Fig. 52 and [1019], [1081-1054], [1089-1090]), a third impurity region (source region 453) provided on the second impurity region so as to be separated from the first impurity region and having the first conductivity type (n-type) (see Fig. 52 and [1079]), and a fourth impurity region (a bottom region of regions 455 as shown in annotated Fig. 54 above) provided between the second main surface and the second bottom surface and having the second conductivity type (having p-type) (see [1089]), the silicon carbide semiconductor device further comprising: a first insulating film (gate insulating layer 434) in contact with each of the first side surface and the first bottom surface (see Fig. 51-54 and [1038]); a gate electrode (gate electrode 435) provided on the first insulating film (see [1038]); and a second insulating film (insulating layer 442) in contact with each of the second side surface and the second bottom surface (see Fig. 53-54 and [1067-1068]), a source electrode (main electrode layer 502) electrically connected to the third impurity region (connecting to source region 453 through barrier electrode layer 501) (see Figs. 50, 53 and [0987], [1204]), a filling portion (source electrode layer 443) provided on the second insulating film; and an interlayer insulating film covering each of the gate electrode and the filling portion (insulating layer 491 covers trench gate structure 451 comprising gate electrode 435 and trench source structures 452 comprising source electrode layer 443) (see Fig. 54 and [01078], [1192-1194]), the second impurity region having a connection region (a combination of inner wall region 454c and sidewall region of region 455 as shown in annotated Fig. 54 above) which is electrically connected to the fourth impurity region and which extends toward the fourth impurity region along the second side surface (along the sidewall of source trench 441 and connecting to the bottom region of regions 455 as shown in annotated Fig. 54 above) (see [1081-1054] and [1089-1090]), as seen in a direction perpendicular to the second main surface, in each unit cell, an area of an opening in the second trench (an area of opening source trench 441) is smaller than an area of an opening in the first trench (an area of opening of gate trench 431) (both source trench 441 and gate trench 431 having the same width, but the length of gate trench 431 is longer than the length of source trench 441) (see Figs. 50-51, 53 and [1000], [1066]), as seen in the direction perpendicular to the second main surface, in each unit cell, an area of the source electrode is greater than the area of the opening in the second trench (source pad 413 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1209-1210]), as seen in the direction perpendicular to the second main surface, the area of the opening in the second trench is greater than an area of the second bottom surface (source trench 441 has tapered shape) (see Fig. 58C and [1250]), as seen in the direction perpendicular to a second main surface, in each unit cell, an area of a source electrode (an area of source pad 413) is greater than an area of an opening in a second trench (an area of one source trench 441)  (source pad 413 cover an large region of active region 406 where a plurality of source trench 441 formed) (see Figs. 50-52 and [1203-1210)]), and the source electrode is separated from the second insulating film (the main electrode layer 50 is separated from the insulation layer 442 by the barrier electrode 501).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al. (Pub. No.: US 2018/0337275 A1), hereinafter as Shimizu in view of NAKANO (Pub. No.: US 2018/0277371 A1), hereinafter as Nakano.

    PNG
    media_image2.png
    772
    978
    media_image2.png
    Greyscale

Regarding claim 1, Shimizu discloses a silicon carbide semiconductor a silicon carbide semiconductor device in Figs. 14-17 comprising a silicon carbide substrate (SiC layer 10) having a first main surface (top surface), and a second main surface (bottom surface) opposite to the first main surface (see Fig. 14 and [0195-0196]), the first main surface being provided with a first trench (first trench 22a) and a second trench (second trench 22b) (see Fig. 14 and [0046], [0193-0194]), the first trench being defined by a first side surface (sidewall of first trench 22a), and a first bottom surface (bottom surface of first trench 22a) continuous with the first side surface, the second trench being defined by a second side surface (sidewall of second trench 22b), and a second bottom surface (bottom surface of second trench 22b) continuous with the second side surface, the silicon carbide substrate including a first impurity region having a first conductivity type (region 26b having n-type) (see [0036]), a second impurity region (combination of region 28 and lower region of diode region 32b along the sidewall of trench 22b having 
p-type) in contact with the first impurity region and having a second conductivity type different from the first conductivity type (see [0036] and [0064-0066]), a third impurity region (body region 28 having p-type) provided on the second impurity region so as to be separated from the first impurity region and having the first conductivity type (see Fig. 14 and [0063]), and a fourth impurity region (region 34a having p-type) provided between the second main surface and the second bottom surface and having the second conductivity type (see Fig. 14 and [0196-0197]), the silicon carbide semiconductor device further comprising: a first insulating film (first gate insulating layer 16a) in contact with each of the first side surface and the first bottom surface (see Fig. 14 and [0034], [0199]); a gate electrode (first gate electrode 18a) provided on the first insulating film (see [0199]); and a second insulating film (second gate insulating layer 16b) in contact with each of the second side surface and the second bottom surface (see [200]); and a source electrode (source electrode 12) electrically connected to the third impurity region (electrically connected to body region 28 through layers 30b/32b) (see Fig. 14 and [0106-0107]), the second impurity region having a connection region (the lower region of diode region 32b along the sidewall of trench 22b) which is electrically connected to the fourth impurity region and which extends toward the fourth impurity region along the second side surface (extending toward region 34a and connecting it) (see Fig. 14-15 and [0198]), and the source electrode is separated from the second insulating film (source electrode 12 separate from second gate insulating layer 16b) (see Fig. 14).
	Shimizu fails to disclose as seen in a direction perpendicular to the second main surface, in each unit cell, an area of the source electrode is greater than an area of an opening in the second trench. 
	Nakano discloses a silicon carbide semiconductor device in Figs. 4A-4B and 5 comprising wherein as seen in a direction perpendicular to a second main surface (top view), in each unit cell, an area of a source electrode (an area of source electrode 50/source pad 22) is greater than an area of an opening in a second trench (an area of one gate trench 35)  (source pad 22/source electrode 50 cover many trench gates 35) (see [0132-0134], [0143], and [0155-0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the source electrode of Shimizu to have an area greater than an area of the second trench (area of gate trench 22b) as same as the silicon carbide semiconductor device because it is well known to have the source pad/ source electrode forming across the entire active of the device and having an area larger than the area of the gate trench opening for reducing ohmic contact resistance and improve power consumption. 
Regarding claim 4, the combination of Shimizu and Nakano discloses the silicon carbide semiconductor device according to claim 1, wherein the fourth impurity region is separated from the second bottom surface (region 34a is separated from second trench 22b) (see Shimizu and Fig. 14).
Regarding claim 10, the combination of Shimizu and Nakano discloses the silicon carbide semiconductor device according to claim 1, as seen in the direction perpendicular to the second main surface, the fourth impurity region has a first portion overlapping the first bottom surface (region 34a has first portion under bottom surface of first trench 22a) (see Shimizu, Fig. 14 and 15 and [0200-203]).
Regarding claim 11, the combination of Shimizu and Nakano discloses the silicon carbide semiconductor device according to claim 10, wherein the silicon carbide substrate further includes a fifth impurity region (an upper region of diode region 32b as shown in annotated Fig. 14 above of Shimizu) in contact with the third impurity region and having the second conductivity type, and as seen in the direction perpendicular to the second main surface, the fourth impurity region has a second portion (region 34a has second portion) overlapping the fifth impurity region and electrically connected to the first portion (under the diode region 32b) (see annotated Fig. 14 above of Shimizu).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA et al. (Pub. No.: US 2020/0243641 A1), hereinafter as Nakagawa, as applied to claim 1 above. 
Regarding claim 8, Nakagawa discloses the silicon carbide semiconductor device according to claim 1, an angle formed between the second side surface and the second bottom surface is greater than an angle formed between the first side surface and the first bottom surface (source trench 441 has tapered shape while gate trench 431 have vertical sidewall) (see Fig. 58C and [1249-1254]).
Nakagawa fails to disclose wherein an angle formed between the first side surface and the first bottom surface is not less than 80o and not more than 100o.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an angle formed between the first side surface and the first bottom surface is not less than 80o and not more than 1000 because gate trench 431 of Nakagawa has vertical sidewall and the etching method can be controlled to create a sidewall profile for forming the angle between 80 and 100 degrees for meeting manufacturing requirements. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818